DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 6, 10-12 and 17-20 are withdrawn. Claims 1-5, 7-9 and 13-16 are presented for examination.

Election/Restrictions
Applicant’s election of claims 1-5, 7-9 and 13-16 in the reply filed on 7/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 10-12 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrases “preferably” and "most preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 1-5 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (WO 2007/130849).

I.	Regarding claims 1-5 and 14-16, Dean teaches a composition comprising: a film-forming resin (abstract), which can be cellulose acetate butyrate (0025); a diluent (abstract) and a siloxane, such as aminopropyltrimethoxysilane (0054, and note that this meets the limitations of formula II). Dean fails to teach the specific amounts of the siloxane or the film-forming resin as claimed.
However, Dean does teach the amount of the film-forming resin being in a range of 0.25-15% by weight based on the total weight of the composition (0026), and the siloxane being in a range of 0.1-2% by weight based on the total composition (0057). Dean teaches ranges overlapping with the claimed ranges. Furthermore, overlapping ranges are prima facie evidence of obviousness.

II.	Regarding claim 13, Dean teaches all the limitations of claim 1 (see above) and teaches that an amine may be included as a colorant (0041), wherein the total weight of the amine as a prima facie evidence of obviousness.

3.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dresser (U.S. Pat. No. 6979475) in view of Dean and Brinkhuis et al. (U.S. PGPUB No. 2018/0163083).

	Regarding claims 7-9, Dresser teaches a kit (column 6, line 65) for treating pressed wood products (column 3, lines 41-43) comprising: a primer (which is also an insulating composition, see column 6, line 66); a paint (column 6, line 66) and a stain (column 6, line 66). Dresser fails to teach the primer/insulating composition having a composition as claimed in claim 1 and the paint being an RMA-based paint.
	First, Dean teaches a toner (comparable to a primer, see claim 1) in combination with a stain (see claim 1) for application to substrates, such as pressed wood products (0059), wherein the toner comprises: a film-forming resin (abstract), which can be cellulose acetate butyrate (0025); a diluent (abstract), such as water or alcohol (0047) and a siloxane, such as aminopropyltrimethoxysilane (0054, and note that this meets the limitations of formula II), in an amount overlapping the claimed range (see above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Dean’s toner for Dresser’s primer. One would have been motivated to make this modification as Dean teaches that the toner improves the adhesion of multi-layer composite coatings (0002).
	Second, Brinkhuis teaches an RMA-based crosslinkable paint (abstract) comprising: a component having at least two acidic protons in activated methylene or methyne groups (claim 1); a component having at least 2 unsaturated groups (claim 1); and a base (claim 1). Therefore, 

Conclusion
	Claims 1-20 are pending. 
Claims 6, 10-12 and 17-20 are withdrawn. 
Claims 1-5, 7-9 and 13-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT S WALTERS JR/
September 10, 2021Primary Examiner, Art Unit 1796